Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being pated by Batty et al (US 10,926,178).
In regards to claim 1 Batty discloses:
providing a user with a game strategy guide interface including at least one adjustable parameter (10:30-60, Fig. 4B, offensive and defensive tactics are customizable by players);

receiving the parameter adjusted by a user input of the user (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics);

calculating a score associated with an achievement of a game goal based on the adjusted parameter (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated) ; and
provided to the user is the offensive and counter tactics which are used to calculate the overall team rating).

In regards to claim 2 Batty discloses that which is discussed above. Batty Further discloses that:
the parameter is adjusted by the user input (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics) 

the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted parameter (8:18-30, scoring chances are calculated based at least on the overall team ratings).

In regards to claim 3 Batty discloses that which is discussed above. Batty Further discloses:
calculating the score associated with the achievement of the game goal based on current state information of a game character of the user (9:17-42, based at least on the selected players an overall team rating is calculated); and

providing the user with the game strategy guide interface including the information associated with the calculated score (Fig. 4B, provided to the user is the overall team rating).

In regards to claim 4 Batty discloses that which is discussed above. Batty Further discloses that:
when state information of a game character of the user changes by the user input, calculating the score based on the changed state information (9:17-42, the calculated overall team score varies on whether a user places a certain player in the starting line-up or not).

In regards to claim 5 Batty discloses that which is discussed above. Batty Further discloses that:
the calculating of the score comprises: calculating the score by applying the adjusted parameter to a pre-trained multiple linear regression (MLR) model (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated, although Batty is not specific as to the calculations being a multiple linear regression model, the examiner interprets the calculations disclosed by Batty, which includes multiple inputs which produce an output in a linear manner, as a MLR).

In regards to claim 6 Batty discloses that which is discussed above. Batty Further discloses that:
the calculating of the score comprises: selecting an MLR model corresponding to a game character of the user from among a plurality of pre-trained MLR models (13:42 – 14:6, Fig. 4C, based at least on the selected player an overall team rating is calculated, although Batty is not specific as to the calculations being a multiple linear regression model, the examiner interprets the calculations disclosed by Batty, which includes multiple inputs which produce an output in a linear manner, as a MLR); and

calculating the score by applying the adjusted parameter to the selected MLR model (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated, although Batty is not specific as to the calculations being a multiple linear regression model, the examiner interprets the calculations disclosed by Batty, which includes multiple inputs which produce an output in a linear manner, as a MLR).

In regards to claim 7 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface indicates therein current state information of a game character of the user, wherein the current state information of the game character includes information associated with at least one of an ability or an attribute of the game character (Fig. 4B, the current tactic of the team is provided which is associated with an ability and an attribute of the players selected in calculating the overall team score).

In regards to claim 8 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface includes at least one parameter selected from among a plurality of adjustable parameters based on a level of influence on the achievement of the game goal (6:23-39, Fig. 4B, for example provided is the current tactics which are adjustable and influences the achievement of winning in the game simulation).

In regards to claim 9 Batty discloses that which is discussed above. Batty Further discloses that:
the achievement of the game goal includes one of a completion of a game quest, a completion of a game mission, a success in a raid, a victory against a boss character, and a victory against a game character of another user (4:50-58, 6:23-39, Fig. 4B, the achievement includes winning in the game simulation against another team of another user), and 

the score indicates a probability value of a probability of achieving the game goal (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated, the examiner interprets the overall score of a team to indicate a probability of winning the game (i.e., a player with a higher overall team score is more likely to win a game than a player with a lower overall team score)).

In regards to claim 10 Batty discloses that which is discussed above. Batty Further discloses:
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (14:31 – 18:8, for example processor 502 executes stored instructions).

In regards to claim 11 Batty discloses that which is discussed above. Batty Further discloses:
calculating a score associated with an achievement of a game goal based on current state information of a game character of a user (9:17-42, based at least on the selected players an overall team rating is calculated);
provided to the user is the offensive and counter tactics which are used to calculate the overall team rating);

receiving change information of the current state information from the user terminal (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics); 

recalculating the score based on the received change information (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated); and 

transmitting information associated with the recalculated score to the user terminal (Fig. 4B, provided to the user is the offensive and counter tactics which are used to calculate the overall team rating).

In regards to claim 12 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface includes at least one adjustable parameter associated with the achievement of the game goal (10:30-60, Fig. 4B, offensive and defensive tactics are customizable by players), and

when the parameter is adjusted by the change information, the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted parameter (8:18-30, scoring chances are calculated based at least on the overall team ratings).

In regards to claim 13 Batty discloses that which is discussed above. Batty Further discloses:
the game strategy guide interface includes at least one adjustable parameter (10:30-60, Fig. 4B, offensive and defensive tactics are customizable by players), 
based at least on the selected tactic an overall team rating is calculated).

In regards to claim 14 Batty discloses that which is discussed above. Batty Further discloses that:
the recalculating of the score comprises: recalculating the score by applying a parameter included in the change information to a pre-trained multiple linear regression (MLR) model (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated, although Batty is not specific as to the calculations being a multiple linear regression model, the examiner interprets the calculations disclosed by Batty, which includes multiple inputs which produce an output in a linear manner, as a MLR).

In regards to claim 15 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface indicates therein the current state information of the game character of the user, wherein the current state information of the game character includes information associated with at least one of an ability or an attribute of the game character (Fig. 4B, the current tactic of the team is provided which is associated with an ability and an attribute of the players selected in calculating the overall team score).

In regards to claim 16 Batty discloses that which is discussed above. Batty Further discloses:
a memory (14:31 – 18:8, for example memory 504); and

a processor (14:31 – 18:8, for example processor 502 executes stored instructions),

wherein the memory is configured to store instructions executable by the processor (14:31 – 18:8, for example memory 504 stores instructions which are to be executed by processor 502), and 1when the instructions are executed by the processor, the processor is configured to:

offensive and defensive tactics are customizable by players);

receive the parameter adjusted by a user input of the user (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics);

calculate a score associated with an achievement of a game goal based on the adjusted 20 parameter (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated); and
provide the user with information associated with the calculated score through the game strategy guide interface (Fig. 4B, provided to the user is the offensive and counter tactics which are used to calculate the overall team rating).

In regards to claim 17 Batty discloses that which is discussed above. Batty Further discloses that:
when the parameter is adjusted by the user input (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics)

 the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted parameter (8:18-30, scoring chances are calculated based at least on the overall team ratings).

In regards to claim 18 Batty discloses that which is discussed above. Batty Further discloses that:
the processor is configured to:
calculate the score associated with the achievement of the game goal based on current state information of a game character of the user (9:17-42, based at least on the selected players an overall team rating is calculated); and
provided to the user is the offensive and counter tactics which are used to calculate the overall team rating).

In regards to claim 19 Batty discloses that which is discussed above. Batty Further discloses that:
the processor is configured to:
select a multiple linear regression (MLR) model corresponding to a game character of the user from among a plurality of pre-trained MLR models (13:42 – 14:6, Fig. 4C, based at least on the selected player an overall team rating is calculated, although Batty is not specific as to the calculations being a multiple linear regression model, the examiner interprets the calculations disclosed by Batty, which includes multiple inputs which produce an output in a linear manner, as a MLR); and

calculate the score by applying the adjusted parameter to the selected MLR model (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated, although Batty is not specific as to the calculations being a multiple linear regression model, the examiner interprets the calculations disclosed by Batty, which includes multiple inputs which produce an output in a linear manner, as a MLR).

In regards to claim 20 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface indicates therein current state information of a game character of the user,

wherein the current state information of the game character includes information associated with at least one of an ability or an attribute of the game character (Fig. 4B, the current tactic of the team is provided which is associated with an ability and an attribute of the players selected in calculating the overall team score).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715